Per Curiam.  We hereby grant the motion of the appellants to proceed in forma pauperis and write simply to say that by granting the motion, we are not granting attorney fees. In Webber v. Arkansas Dept. of Human Services, 334 Ark. 527, 975 S.W. 2d 829 (1998), the supreme court refused to allow attorney fees because the appellant in that case failed to cite any authority in support of the petition for attorney fees in an appeal from juvenile court. We would, of course, follow its mandate. However, the decision in Post v. State, 311 Ark. 510, 845 S.W. 2d 487 (1993), a case involving attorney fees for indigent criminal defendants, mandated payment of reasonable attorney fees for appointed attorneys in criminal cases. Though the nature of the proceedings is different, i.e., one is criminal and one civil, the juvenile code requires an appointment of counsel in termination cases. The cases appear in conflict and only the Supreme Court can give guidance to attorneys as to whether or not they will be paid for their appellate representation of indigent parents who lose their parental rights.